ORDER
The Disciplinary Review Board on January 5,1999, having filed with the Court its decision concluding that JOSEPH CAPODICI, formerly of JERSEY CITY, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client);
And the Disciplinary Review Board having further concluded that respondent should be required to refund the sum of $250 to his client Ramon Gadia;
And good cause appearing;
It is ORDERED that JOSEPH CAPODICI is hereby reprimanded; and it is further
*110ORDERED that within sixty days of the filing date of this Order, respondent shall refund the sum of $250 to his client Ramon Gadia; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.